Citation Nr: 0710088	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  00-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds to the right buttock involving injury 
to Muscle Group (MG) XVII, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a compensable evaluation for residuals of 
a gunshot wound to the left lumbar region.

3.  Entitlement to a compensable evaluation for residuals of 
a gunshot wound to the left lower leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1946 to March 
1948, from September 1950 to July 1951, and from October 1951 
to October 1955.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The case was remanded for additional development of the 
record in March 2005.

The issues of entitlement to service connection for a 
bilateral hip disability and evaluations of residuals of a 
gunshot wound of the left leg are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The residuals of shell fragment wounds to the right 
buttock involving injury to Muscle Group (MG) XVII are 
manifested by no more than moderate disability of the pelvic 
girdle group.

2.  Residuals of shell fragment wounds to the right buttock 
include a post-operative scar.

3.  The residuals of a gunshot wound to the left lumbar 
region are manifested by no disability of any muscle group 
and no neurologic deficit; there is a mild superficial scar.
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound of the right buttock (MG 
VXII) have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. § 4.71, Diagnostic Code 5317 (2006).

2.  Service connection for a post-operative scar of the right 
buttock is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.

3.  The criteria for a compensable evaluation for a gunshot 
wound scar to the left lumbar region have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
January 1999, before the enactment of the VCAA.  A letter 
dated in August 2000 asked the veteran to submit copies of 
private treatment records.  A June 2002 letter also asked for 
copies of those records.

In May 2003, the veteran was informed that he had been 
scheduled for a VA examination.  He was asked to identify or 
submit evidence supportive of his claim.  

An April 2004 letter told the veteran of the assistance VA 
would provide in obtaining evidence in support of his claim.  
It also described the evidence and information necessary to 
substantiate the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  

Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  For the foregoing reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

Factual Background

The veteran's service medical records reflect that he 
sustained a perforating wound to the right buttock in 
November 1950.  Examination revealed a superficial gunshot 
wound, and noted through and through.  The wound was debrided 
under local anesthesia.  The contemporaneous treatment 
records reflect that there was no artery or nerve 
involvement.  An X-ray taken in December 1950 revealed no 
foreign bodies.  The veteran was discharged to duty in 
January 1951.  

A March 1951 record indicates that the veteran was wounded in 
action in the left leg.  The treatment given was a dressing, 
and the veteran was returned to duty.  

On discharge examination in July 1951, a scar on the right 
buttock was noted.  
Examination in September 1951 revealed a five-inch scar over 
the right buttock and a two-inch scar over the left kidney.  
The examiner noted that there had been full recovery from the 
gunshot wounds, without complications.  

On VA examination in May 1999, the veteran's history was 
reviewed.  He stated that after service he was well until 
1992, when his hips started to bother him.  He stated that he 
could walk for about 50 yards but then would have to rest due 
to his hip pain.  He indicated that he could continue after 
resting for a minute.  The veteran reported that his right 
lower extremity sometimes trembled.  Upon physical 
examination, the impression was gunshot wound to the right 
buttock with arthralgia of both hips; and scar of the left 
lumbar area, not seen.  

A September 1999 VA treatment record indicates the veteran's 
report of right lower back pain of eight years' duration.  He 
also complained of right hip pain.  The impression included 
low back pain and right hip pain.  The provider questioned 
whether the hip pain was related to claudication if not to 
trauma.  

A September 1999 VA neurosurgery note indicates the veteran's 
report of onset of low back pain in 1991.  He indicated that 
his pain increased with ambulation and radiated into the 
right leg from the right hip.  The provider noted that the 
veteran had sustained a gunshot wound to the right buttock in 
service.  He indicated that the veteran had a possible 
spondylitic radiculopathy related to lumbar spondylosis.  In 
December 1999 the provider noted that it was likely that the 
veteran had a combination of spondylitic radiculopathy and 
neuralgia related to his prior service injury.

On VA examination by an orthopedic surgeon in November 2001, 
the history regarding the gunshot wound to the right buttock 
was reviewed.  The veteran reported the onset of low back 
problems in 1991.  There was a 12-centimeter scar over the 
right buttock.  There was no notable scar over the lumbar 
area.  X-rays revealed evidence of spondylosis degeneration 
at L1-L3 with spurring.  The impression was lumbar spinal 
stenosis with radiculopathy of the right leg, lumbar 
discogenic disease and lumbar degenerative osteoarthritis 
with spondylosis, and gunshot wound to the right buttock in 
1950.  The examiner opined that the veteran's pain and 
radiculopathy was caused by degenerative back disease 
consistent with his age, and that he could not form either a 
nexus or contributing aggravation secondary to the gunshot 
wound of the right buttock.

An additional VA examination was conducted in August 2003.  
The veteran reported that he had trouble with his right leg 
following service.  He noted that his hips began to give him 
problems in 1991, and that in 1996 he was forced to retire.  
He related that he took stairs very slowly.  On review of the 
history, the examiner noted the veteran's report that the 
bullet crease across his lumbar area caused greater pain than 
the wound to his buttock.  The veteran indicated that he had 
suffered from numbness in his legs for about four days after 
the injury.  The examiner noted that the veteran's report was 
not supported by the evidence in the claims folder.  On 
physical examination, the scar of the back was barely visible 
over both paravertebral muscle groups at the level of L2-3.  
The scar was extremely well-healed and nontender.  There was 
an incision diagonal across the right buttock that was 10 
centimeters long.  The examiner noted that he could not 
elicit sensation loss in either leg.  There was some 
limitation of motion and pain of the right hip.  Examination 
of the lumbar spine revealed tenderness to percussion and 
limitation of flexion with pain and muscle spasm.  Straight 
leg raising was positive at 65 degrees on the right and 80 
degrees on the left.  The diagnoses included bullet wound to 
the right buttock with some tissue loss.  

On VA muscles examination in September 2005, the veteran's 
history was reviewed.  Neurologic examination revealed a 
normal gait.  Ankle jerks were normal and knee jerks were 
absent.  Sensation to nylon filament was normal.  Sensation 
to a soft brush was normal in the feet.  There were no pulse 
in the lower extremities.  Musculoskeletal examination 
revealed limited motion of the lumbar spine.  Range of motion 
of the hip was normal.  The scar examination was unchanged 
from previous examinations.  There was no muscle strength 
loss in the area of the gunshot wound.  The examiner noted 
that X-rays showed degenerative changes of the hips and 
lumbar spine.  The examiner stated that there was no nerve or 
artery damage during service.  He noted that the service 
medical records specifically noted such, and that 
examinations in 1951 and 1956 also showed no abnormalities of 
the lumbar spine or hips.  He also indicated that the veteran 
was able to work normally from the time of discharge from 
service until 1992, the reported date of his symptoms.  He 
related that the veteran's symptoms were suggestive of 
vascular claudication, which he opined was related to the 
veteran's smoking and history of hypertension.  The 
impression included peripheral vascular disease with 
claudication, degenerative disc disease and mild degenerative 
joint disease of the right hip.  The examiner concluded that 
the degenerative changes were not caused by or aggravated by 
injuries.

An additional VA muscles examination was carried out in 
September 2005.  The veteran reported that he had experienced 
some pain and stiffness in his right leg after service but 
that it was tolerable.  He noted that in 1992, his right leg 
and hip worsened progressively.  The veteran indicated that 
his present symptoms included pain, dullness, and tingling in 
the right leg.  Neurologically, sensation was intact.  The 
examiner concluded that the veteran had a claudication like 
syndrome in which pain was brought on by walking and remitted 
rapidly during a short rest.  He noted that such symptoms 
were typical for lumbar spinal stenosis and had been termed 
lumbar spinal claudication.  He also noted that the veteran 
had an arthritic type of left hip pain that was aggravated 
when he shifted his weight to decrease the pain in his right 
leg.  He concluded that the veteran, a double Purple Heart 
recipient, had symptoms that were unquestionably had been 
caused by his service connected injury.

On VA spine examination in October 2005, the veteran 
complained of severe pain in his right lower extremity, 
beginning in the hip and moving to his thigh and down his 
leg.  Physical examination revealed a slight antalgic gait on 
the right.  There was no noted weakness.  Range of motion of 
the lumbar spine was limited.  There was no percussion pain 
over the lumbar spine and no spasm of the paralumbar muscles.  
Straight leg raising was negative.  There was pain free 
motion of the right hips, with external rotation to 45 
degrees, 20-30 degrees of internal rotation and flexion to 
135 degrees.  Lumbar spine films showed severe narrowing and 
spondylolisthesis.  There was a slight rotoscoliosis and 
extensive spur formation.  There were mild to moderate 
degenerative joint disease changes with preservation of the 
joint space in both hips.  The impression was severe 
degenerative osteoarthritis of the lumbar spine, severe 
degenerative disc disease of the lumbar spine, 
spondylolisthesis of the lumbar spine, and degenerative joint 
disease of the hips.  After review of the record and 
examination, the examiner stated that it did not appear that 
any of the lumbar spine degenerative arthritic changes were 
related to the veteran's gunshot wound to the right buttock.  
He also  pointed out that the radiculopathy from which the 
veteran suffered was a direct result of his degenerative 
arthritis and disc disease.  He concluded that it was not as 
likely as not that the current lumbar back condition was 
related gunshot wound in service.    



Analysis

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

The record reflects that the veteran has a scar on the right 
buttock as a residual of a gunshot wound sustained in 
service.  The scar has been described in numerous post-
service medical records.  As this scar is clearly a residual 
of the gunshot wound in service, the Board has concluded that 
service connection is warranted for a scar of the right 
buttock as a residual of a gunshot wound.

Ratings

	Gunshot Wound to Right Buttock

Disability evaluations are determined by application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2006); see also Francisco v. Brown, 7 
Vet. App. 55 (1994).

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2006).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran is currently service-connected for the residuals 
of a gunshot wound of the right buttock.  Gunshot wounds 
often result in impairment of muscle, bone and/or nerve. 
Through and through wounds and other wounds of the deeper 
structures almost invariably destroy parts of muscle groups.  
See 38 C.F.R. § 4.47 (2006).  Muscle Group damage is 
categorized as slight, moderate, moderately severe and/or 
severe and evaluated accordingly under 38 C.F.R. § 4.56.

Evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2006).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2006).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include six muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  38 C.F.R. § 4.55(b).  
For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
only under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 
4.55(f).  For compensable muscle groups which are in the same 
anatomical region but do not act on the same joint, the 
evaluation of the most severely injured muscle group will be 
increased one level and used as the combined evaluation for 
the affected muscle groups.  38 C.F.R. § 4.55(e).

38 C.F.R. § 4.56 provides as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal; (b) A through-and-through injury 
with muscle damage shall be evaluated as 
no less than a moderate injury for each 
group of muscles damaged; (c) For VA 
rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; 
(d) Under diagnostic codes 5310 through 
5312, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(1) Slight disability of muscles. (i) 
Type of injury. Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint. 
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii)  
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2006).

The veteran is in receipt of a 20 percent evaluation for a 
gunshot wound to the right buttock.  Specifically, the 
evaluation pertains to injury of Muscle Group (MG) XVII, or 
the pelvic girdle group pursuant to Diagnostic Code 5317.  
The 20 percent evaluation contemplates moderate muscle 
disability, characterized by some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.

Having carefully reviewed the evidence pertaining to this 
service-connected disability, the Board has concluded that a 
higher evaluation is not for application.  In this regard, 
the Board notes that service records do not show that the 
gunshot wound resulted in prolonged infection, sloughing of 
soft parts, or bone fracture.  

Furthermore, VA examinations conducted since separation 
demonstrate that there is no significant damage to the pelvic 
girdle group.  For example, repeated examination has shown no 
evidence of abnormal hardening or swelling of the muscles on 
contraction, and no visible atrophy of the muscle group.  
Additionally, a September 2005 VA examiner noted that there 
was no evidence of muscle strength loss in the area of the 
gunshot wound.  The November 2001 examiner determined that 
the veteran's pain and radiculopathy are caused by 
degenerative disc disease which is consistent with his age.  
A September 2005 VA examiner also concluded that the 
degenerative changes were not caused by or aggravated by the 
veteran's in service injuries.  He noted that service medical 
records dated after the in service injuries did not how 
abnormalities of the lumbar spine or hips, and that the 
veteran was able to work normally from the time of discharge 
until 1992.  The Board notes that two VA providers have 
opined that the veteran's back and hip symptoms are related 
to his injuries; however, neither of those individuals 
discussed the rationale underlying their statements.  
Accordingly, the Board finds that the more probative evidence 
consists of the examination reports that fully discuss the 
opinions and conclusions provided.  Those records indicate 
that the veteran's current back and hip symptoms are not 
related to the gunshot wound in service.

The Board observes that there is no evidence that the 
residuals of the gunshot wound to the right buttock include 
functional loss as described in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and 38 C.F.R. §§ 4.40, 4.45 (2006).  As noted 
above, range of motion of the veteran's right hip remains 
good, with no evidence of impairment of strength or endurance 
relative to the gunshot wound.  

The Board finds that the symptoms and objective findings 
shown in this case are indicative of no more than moderate 
muscle disability.  Accordingly, entitlement to an increased 
rating is denied.

	Scar of Left Lumbar Region

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities was amended.  
By regulatory amendment, effective August 30, 2002, changes 
were made to the schedular criteria for evaluating skin 
disabilities, as set forth in 38 C.F.R. §§ 4.118 (2001).  See 
67 Fed. Reg. 49596- 49599 (2002).

Under the regulations in effect prior to August 30, 2002, 
superficial scars warranted a 10 percent evaluation if poorly 
nourished and subject to repeated ulceration or if they were 
tender and painful on objective demonstration.  Scars could 
also be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7805 (2002).

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation.  
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage.  The revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2005).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The medical evidence of record indicates that the scar on the 
veteran's lumbar region is not tender, painful, poorly 
nourished, subject to repeated ulceration or productive of 
functional impairment.  In fact, an orthopedic surgeon found 
no notable scar over the lumbar area in November 2001.  An 
August 2003 VA examination report indicates that the scar of 
the back was barely visible, and that it was extremely well-
healed and nontender.  No other functional impairment has 
been attributed to the scar on the veteran's lumbar area.  As 
such, the currently assigned noncompensable rating for this 
disability is appropriate.

The evidence demonstrates that there are no residuals of this 
injury other than the service-connected scar of the left 
lumbar region.  Accordingly, a higher evaluation is not 
warranted on the basis of muscle injury.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.


ORDER

Entitlement to service connection for a scar of the right 
buttock as a residual of a gunshot wound is granted.

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right buttock involving injury to MG 
XVII is denied.

Entitlement to a compensable evaluation for a scar of the 
left lumbar region is denied.

REMAND

As an initial matter, the Board notes that the provisions of 
the VCAA are also applicable to the remaining issues on 
appeal.

Service connection for a disability of the hips, claimed as 
secondary to the service-connected residuals of a gunshot 
wound to the right buttock, was denied in a January 2002 
rating decision.  In October 2002, the veteran submitted a 
statement indicating that he disagreed with the decision not 
to increase his disability evaluation.  In that statement, 
the veteran mentioned that his hips hurt when he walked.  The 
Board construes this statement as a notice of disagreement 
with the January 2002 rating decision.  The filing of a 
Notice of Disagreement places a claim in appellate status.  
Therefore, a Statement of the Case regarding the issue of 
entitlement to service connection for a bilateral hip 
disability must be issued to the appellant.  As such, this 
issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 
240- 41 (1999).

The Board also notes that, in its March 2005 remand, the AOJ 
was directed to develop evidence pertaining to the veteran's 
gunshot wound to the left leg.  Unfortunately, the 
examinations conducted on remand did not include an 
assessment of the nature and extent of the residuals of the 
gunshot wound to the veteran's left leg.  As such, this issue 
must be remanded to afford the veteran an examination of his 
left leg to ascertain the extent of residuals from the 
gunshot wound suffered in service.  The U. S. Court of 
Appeals for Veterans Claims has held that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand order, and it 
imposes on VA a concomitant duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should issue a Statement of 
the Case (SOC) regarding the issue of 
service connection for a bilateral his 
disability.  The SOC must include a 
summary of all the pertinent evidence of 
record and citations to the applicable 
legal criteria governing petitions to 
reopen previously denied and unappealed 
claims, including 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156.  The RO should also 
inform the veteran of the requirements to 
perfect an appeal with respect to that 
issue.

2.  The veteran should be scheduled for a 
VA examination or examinations determine 
the exact nature and extent of all 
current problems involving left leg, and 
a comprehensive discussion of the nature 
of the initial injury, to the extent 
known, as it relates to all current 
complaints, including degenerative 
changes.  The examiner should clearly 
identify all residuals of the in-service 
would to the veteran's left leg to 
include neurologic and muscle 
manifestations.  The complete examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be clearly set forth in the 
examination report.  

If upon completion of the above development the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


